UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8281


DAVID M. KISSI,

                  Plaintiff - Appellant,

             v.

PAUL CLEMENT, U.S. Solicitor General; U.S. SMALL BUSINESS
ADMINISTRATION;   CHRISTY  BARRERA,   U.S.  Small  Business
Administration; PETER J. MESSITTE, Judge; SANDRA WILKERSON,
Assistant U.S. Attorney; BARBARA SALE, Assistant U.S.
Attorney; JONATHAN BIRON, Assistant U.S. Attorney; THOMAS
SIMMONS, FBI Agent; BEN CIVELETTI; VENABLE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02178-RWT)


Submitted:    April 23, 2009                  Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Kissi,      Appellant Pro Se.   Ariana Wright Arnold,
Assistant United     States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   M.   Kissi   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint because

he failed to obtain pre-filing authorization.         We have reviewed

the record and find no reversible error.          Accordingly, we deny

Kissi’s motion for appointment of counsel and affirm for the

reasons stated by the district court.           Kissi v. Clement, No.

8:08-cv-02178-RWT (D. Md. Sept. 5, 2008).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                   2